Beoodworth, J.
1. Under the provision of the code that “Where any suit is instituted or defended-by a corporation, the opposite party shall not be admitted to testify in his own behalf' to transactions or communications solely with a deceased or insane officer or agent of the corporation” (Civil Code of 1910, § 5858 (3)), it was not error to refuse to allow the defendant in an action by a corporation to testify to transactions had with a traveling salesman, an agent of the corporation, • who at the time of the trial was dead,' relative to certain cheeks which the defendant claimed were delivered by him to the agent in part payment of the indebtedness sued on, even though he claimed also that the checks were destroyed by" fire.
2. The evidence supports the verdict.

Judgment affirmed.


Broyles, P. J., concurs. Harwell, J., disqualified.